Nichols, Presiding Judge.
1. “A recent possession of stolen goods, not satisfactorily explained, is an inference of guilt (Chambers v. State, 68 Ga. App. 338 (3), 23 SE2d 545; Hunt v. State, 64 Ga. App. 320, 13 SE2d 117; Lundy v. State, 71 Ga. 360), on a prosecution for burglary.” Craig v. State, 91 Ga. App. 418 (1) (85 SE2d 777).
2. Various items were allegedly stolen in the burglary, and among such items was a pair of trousers found on the defendant’s bed at the time he was arrested, and while the defendant sought to explain possession of other items identified as having been a part of the property stolen, the jury was not bound to accept such explanation and no explanation was made with reference to the pair of trousers. The verdict was authorized by the evidence and the trial court did not err in overruling the defendant’s motion for new trial on the usual general grounds only.

Judgment affirmed.


Frankum and Jordan, JJ., concur.